Judgment unanimously affirmed. Memorandum: Defendant was convicted of various counts of murder and related crimes for the stabbing deaths of two priests during separate robberies at their rectories in the City of Buffalo. The court properly denied defendant’s motion to sever the counts relating to the first incident from the counts relating to the second incident. The offenses were properly joinable because defendant’s identity and motive were in issue and the modus operand! was sufficiently unique to make evidence of the first incident probative of the second incident (see, CPL 200.20 [2] [b]; People v Bongarzone, 69 NY2d 892, 895; People v Luke, 155 AD2d 890, lv denied 75 NY2d 870; People v Lyde, 98 AD2d 650). The court also properly denied defendant’s pretrial motions to suppress statements he made to the police and photographic identifications of defendant by two witnesses. The court’s findings that the statements were spontaneous and that the identifications were confirmatory and not the product of police suggestiveness are supported by the record. Moreover, there was an independent basis to support the in-court identification. Defendant’s confes*1025sion to the crimes relating to the first incident was sufficiently corroborated by trial testimony that defendant was seen near the crime scene shortly before the murder in the company of the codefendant, whose fingerprint was found at the scene. Defendant’s participation was also established by corroboration of the details of his admission, such as the discovery of the twine and sock used in the murder of Father Bissonette. Defendant’s remaining contentions lack merit. (Appeal from Judgment of Supreme Court, Erie County, Marshall, J.—Murder, 2nd Degree.) Present—Doerr, J. P., Denman, Green, Balio and Davis, JJ.